Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 27, 2022

                                     No. 04-22-00130-CV

                   CONSOLIDATED TOWNE EAST HOLDINGS, LLC,
                                  Appellant

                                               v.

THE CITY OF LAREDO, Robert A. Eads in His Official Capacity as Office of City Manager,
     and Riazul I. Mia in His Official Capacity of Director of City of Laredo Utilities,
                                         Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2020CVK001518D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                        ORDER
       Appellee’s brief originally was due on June 27, 2022. On June 9, 2022, this court granted
appellee an extension of time to July 27, 2022. On July 25, 2022, appellee filed an unopposed
motion requesting a second extension of time until August 8, 2022 to file a brief. We GRANT
the motion and appellee is ORDERED to file his brief no later than August 8, 2022.
FURTHER REQUESTS FOR AN EXTENSION OF TIME WILL BE DISFAVORED IN THE
ABSENCE OF EXTENUATING CIRCUMSTANCES.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2022.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court